Case 1:20-cv-01449-SDG Document 4-13 Filed 04/03/20 Page 1 of 10



                         EXHIBIT 12
      Case 1:20-cv-01449-SDG Document 4-13 Filed 04/03/20 Page 2 of 10




  DECLARATION OF NILSON FERNANDO BARAHONA MARRIAGA

I, Nilson Fernando Barahona Marriaga, hereby declare under the penalty of perjury

pursuant to 28 U.S.C. § 1746:

1. I am at least 18 years of age and am competent to sign this declaration. I make

   this declaration based on my personal knowledge except where I have indicated

   otherwise. If called as a witness, I could and would testify competently and

   truthfully to these matters.

2. I am thirty-eight years old and a citizen of Honduras. I am currently detained at

   Irwin County Detention Center (ICDC) in Ocilla, Georgia. I have been detained

   here since approximately October 2019.

3. I have been married to a United States citizen for over six years and we have a

   six-year-old son. My wife has been an anchor in my life because I have learned

   how to be a husband, a father and an overall better human being by her side. I am

   the primary breadwinner in our family.

4. My family and I have the support of my father, who is a United States citizen,

   and of my mother, who is a legal permanent resident. We also have the support

   of my two sisters, who are United States citizens.

5. I am eligible for adjustment of status, as my wife and I have a pending I-130,

   Petition for Alien Relative. I also applied for Non-LPR Cancellation of Removal

   because I have been in the United States continuously for longer than ten years,

                                         1
       Case 1:20-cv-01449-SDG Document 4-13 Filed 04/03/20 Page 3 of 10




   I have had good moral character for over ten years, I have not been convicted of

   any disqualifying offenses. If I were deported, it would cause exceptional and

   extremely unusual hardship to my United States citizen spouse and son, and

   permanent resident mother. I may also be eligible for a U-Visa because I was

   kidnapped in 2011 and was helpful to law enforcement in the investigation of the

   crime. I don’t have an attorney to help me apply for immigration relief, but the

   attorney who helped me apply for parole and bond has sent me a lot of

   information so that I can understand these types of relief and apply for them by

   myself. My request for bond has been denied and my parole request based on my

   medical vulnerability to coronavirus was also denied.

6. Before I was detained by ICE, I was diagnosed as a diabetic and was able to

   manage the condition without medication. Since being transferred to ICDC, they

   told me that they can’t provide me with the necessary diet and access to exercise

   that I need in order to manage my diabetes. Their solution is basically to increase

   the amount of medicine I take.

7. My diabetic and hypertension condition deteriorated so much in detention to the

   point that, on one occasion in November 2019, a small blood vessel in my nose

   burst open and it caused me to bleed a lot. I woke up with my nose bleeding and

   I was shaking because of my high blood pressure.

8. It is not safe to be a diabetic detained at ICDC. The living situation is scary. There

                                           2
      Case 1:20-cv-01449-SDG Document 4-13 Filed 04/03/20 Page 4 of 10




   are a lot of people who are sick, and some of them may already have coronavirus

   based on their symptoms. It is nearly impossible to practice social distancing

   here. There are around 22 of us in Echo-9 right now. We mostly have two people

   per cell. In other dorms, there are 3-4 people per cell. However, nothing is worse

   than the open dorms, where there are 40-50 bunk beds all 3-4 feet apart from each

   other. It is only a matter of time for the coronavirus outbreak to get worse.

9. At ICDC, there are 70-80 of us in very crowded spaces at any given moment.

   When we are taken to the library or to recreation, we are often asked to wait in

   the hallway for a long time, where we just stand right next to the other. The same

   thing happens when we have court hearings. The staff here mixes people from all

   the dorms in one waiting room. Even though we have a soap dispenser outside

   our dorms, we don’t have access to hand sanitizers at all. We can’t even buy that

   in the commissary.

10. The way management operates the facility is alarming. I work in the kitchen at

   ICDC, along with detainees from other dorms. I help prepare the food. The

   facility does not give us protective face masks while we are working, even though

   we are preparing food for everyone else. Even though we are now using

   disposable plates, we continue to use the same plastic cups everyone uses. The

   cleaning process of the cups we use is also not sanitary. The food cart we use to

   transport the food from the kitchen to all the dorms almost never gets disinfected.

                                          3
      Case 1:20-cv-01449-SDG Document 4-13 Filed 04/03/20 Page 5 of 10




   That food cart even goes to the Fox building, where the people in quarantine are

   being held, and comes back to the kitchen without being wiped down or anything.

11. The cells get cleaned with bleach only once a week or so, and this is only because

   of the coronavirus pandemic. Before that, they would never clean our cells like

   that. Also, the detainees that do the cleaning are asked to only spray the Lysol

   disinfectant in the shower and in the toilet. This is not enough. They do not

   disinfect the tablets, phones, or tables where we usually spend most of our time.

   The detainees who do the cleaning are not given gloves nor face masks.

   Sometimes, those of us who work in the kitchen, bring gloves for them to use,

   even though we are not allowed to. We also know that they have not been trained

   on hygiene measures in order to limit the spread of the virus.

12. In fact, neither ICDC nor ICE has provided us with any information on the

   coronavirus. We have received no guidance at all. There has been no formal

   education on hygiene or social distancing. We don't know how to protect

   ourselves or how to prevent the virus from spreading. We don’t even know what

   kinds of symptoms to look for. We get most of our information from TV.

13. Also, the guards at the facility do not regularly wear gloves when they enter our

   living spaces and touch what is around us. I have never seen a guard wear a face

   mask. The ICE officials that visit ICDC never wear gloves. It is scary to think

   that any of them can be spreading the virus inside the detention center. It is clear

                                          4
      Case 1:20-cv-01449-SDG Document 4-13 Filed 04/03/20 Page 6 of 10




   to me that the individuals running this facility have not taken this pandemic

   seriously. ICE is also not taking this seriously.

14. My experience with seeking medical services at ICDC for diabetes has been very

   bad. To see the nurse here, we have to submit many requests. There are no actual

   doctors here. Most of our requests get ignored. There have been times when I

   have a headache, chest pain, and dizziness, or I simply want to get my blood

   pressure checked, and my medical requests have gone unanswered. The facility

   ignores our requests or simply tell us that we have been added to the sick call list.

   While being at ICDC, my blood sugar reading has been as high as over 300.

15. Recently, a man who is housed next to my cell went to see the nurse at ICDC

   because he had problems breathing and his throat was sore. His eyes were also

   irritated. He did not get any medication from the clinic. Many people are starting

   to be afraid to go to the clinic because they do not want to catch the virus. The

   clinic is inside of the detention center, next to the kitchen. Everyone knows that

   the facility does not properly clean the waiting room of the clinic.

16. I know there are people in quarantine at ICDC, and many of us believe there are

   detainees here who have tested positive for the coronavirus. There are guards

   who make comments about “not spreading a virus” that sounds like the virus is

   already here. There were also two people who were housed across from me. Both

   were tested. One of them tested negative and came back to our dorm and he said

                                           5
      Case 1:20-cv-01449-SDG Document 4-13 Filed 04/03/20 Page 7 of 10




   that the other person tested positive was sent to quarantine. I know that there are

   people in quarantine because I work in the kitchen and I know food is sent to the

   quarantine section. The facility knows there are many people who are sick in

   here, and they have not taken the necessary steps to increase medical staff or

   screen people who are currently sick. They have especially forgotten about those

   of us who are vulnerable to the virus. I was never given a medical exam,

   information, or protective equipment relating to coronavirus as a person who is

   at high-risk for coronavirus.

17. If I am released from detention, I will comply with any applicable conditions of

   release including attending check-ins and immigration court hearings.

18. Upon release, I would reside with my wife and child in Lawrenceville, Georgia.

   I will self-quarantine in order to protect myself and others from the coronavirus.

19. I have authorized my attorney to sign on my behalf given the difficulty of

   arranging visitation and travel in light of the current COVID-19 pandemic. If

   required to do so, I will provide a signature when I am able to do so.

I declare under penalty of perjury under the laws of the United States of America

that the foregoing is true and correct.

      Executed on April 1, 2020 at Stone Mountain, Georgia.



      ______________________________________

                                          6
Case 1:20-cv-01449-SDG Document 4-13 Filed 04/03/20 Page 8 of 10




Lorilei Williams, Esq., on behalf of Nilson Fernando Barahona Marriaga




                                 7
      Case 1:20-cv-01449-SDG Document 4-13 Filed 04/03/20 Page 9 of 10




                         ATTORNEY DECLARATION

I, Lorilei Williams, declare the following under penalty of perjury pursuant to 28

U.S.C. § 1746 as follows:

   1. My name is Lorilei Williams. I am a licensed attorney in good standing in the

      state of New York. I am an inactive attorney in good standing in the state of

      Texas. I am an attorney of record in this litigation.

   2. I represent the declarant, Nilson Fernando Barahona Marriaga. Out of

      necessity in light of the COVID-19 pandemic, I signed Nilson Fernando

      Barahona Marriaga’s declaration on his behalf and with his express consent.

   3. ICE is oftentimes requiring legal visitors to provide and wear personal

      protective equipment, including disposable vinyl gloves, surgical masks, and

      eye protection while visiting any detention facility. These supplies are not

      easily accessible, given the increase in demand. Any available supplies are

      prioritized to hospitals and other medical facilities that are experiencing

      dangerous shortages.

   4. There are documented cases of COVID-19 in all fifty U.S. states and most

      inhabited U.S. territories. The Center for Disease Control and Protection

      (CDC) issued statements warning that individuals are at a higher risk of

      infection when traveling. I have Hashimoto’s Thyroiditis, an autoimmune

      disease, and asthma, which put me at a higher risk for COVID-10

                                          8
      Case 1:20-cv-01449-SDG Document 4-13 Filed 04/03/20 Page 10 of 10




      complications.

   5. In light of the above, to protect public health, I am not able to travel to Ocilla,

      Georgia, to obtain my client’s signature.

   6. I spoke with Nilson Fernando Barahona Marriaga via phone call and read the

      declaration to him and confirmed the accuracy of the information therein.

      Nilson Fernando Barahona Marriaga has confirmed that I can sign on his

      behalf, as reflected in his declaration.

I declare under penalty of perjury under the laws of the United States of America

that the foregoing is true and correct.

      Executed on April 1, 2020 at Stone Mountain, Georgia.



      ______________________________________

      Lorilei Williams, Esq.,

      Attorney for Plaintiffs

      Southern Poverty Law Center

      T. 404.858.2567

      lorilei.williams@splcenter.org




                                           9
